Exhibit 10.2

Microchip Technology Incorporated

$1,200,000,000 4.250% Senior Notes due 2025

Purchase Agreement

May 26, 2020

J.P. Morgan Securities LLC

As Representative of the

several Initial Purchasers listed

in Schedule 1 hereto

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

Microchip Technology Incorporated, a Delaware corporation (the “Company”),
proposes to issue and sell to the several initial purchasers listed in Schedule
1 hereto (the “Initial Purchasers”), for whom you are acting as representative
(the “Representative”), $1,200,000,000 principal amount of its 4.250% Senior
Notes due 2025 (the “Securities”). The Securities will be issued pursuant to an
Indenture to be dated as of May 29, 2020 (the “Indenture”), among the Company,
the guarantors listed in Schedule 2 hereto (the “Guarantors”) and Wells Fargo
Bank, National Association, as trustee (in such capacity, the “Trustee”), and
will be guaranteed in accordance with the terms of the Indenture on an unsecured
senior basis (the “Guarantees”) by each of the Guarantors.

As described in the Time of Sale Information and the Offering Memorandum (each
as defined below), concurrently with the offer and sale of the Securities, the
Company will offer and sell $1,000,000,000 principal amount of its 2.670% Senior
Secured Notes due 2023 (the “New Secured Notes”) in a separate offering (the
“Concurrent Offering”). The obligations of the Company and the Guarantors
contained in this Agreement are not conditioned upon the consummation of the
Concurrent Offering.

 



--------------------------------------------------------------------------------

The Company expects to use a portion of the proceeds from the offer and sale of
the Securities, after deducting initial purchasers’ discounts and commissions
and offering expenses, together with a portion of the net proceeds from the
Concurrent Offering that remain after using approximately $615 million of the
net proceeds from the Concurrent Offering to repay in full all amounts
outstanding under its Bridge Facility (as defined below), to finance the cash
portion of the consideration to be delivered in connection with the Convertible
Note Exchanges (as defined in the Time of Sale Information and the Offering
Memorandum). Net proceeds remaining after such Convertible Notes Exchanges (as
defined in the Time of Sale Information and the Offering Memorandum) will be
used for general corporate purposes, which may include the repayment of a
portion of the amount outstanding under the Company’s revolving credit facility,
which amount may be reborrowed.

The Company and the Guarantors hereby confirm their agreement with the several
Initial Purchasers concerning the purchase and resale of the Securities, as
follows:

1. Offering Memorandum and Transaction Information.

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Company and the Guarantors have prepared a
preliminary offering memorandum dated May 26, 2020 (the “Preliminary Offering
Memorandum”) and will prepare an offering memorandum dated the date hereof (the
“Offering Memorandum”) setting forth or incorporating by reference information
concerning the Company, the Guarantors and the Securities. Copies of the
Preliminary Offering Memorandum have been, and copies of the Offering Memorandum
will be, delivered by the Company to the Initial Purchasers pursuant to the
terms of this purchase agreement (this “Agreement”). The Company hereby confirms
that it has authorized the use of the Preliminary Offering Memorandum, the other
Time of Sale Information (as defined below) and the Offering Memorandum in
connection with the offering and resale of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement. References herein to
the Preliminary Offering Memorandum, the Time of Sale Information and the
Offering Memorandum shall be deemed to refer to and include any document
incorporated by reference therein and any reference to “amend,” “amendment” or
“supplement” with respect to the Preliminary Offering Memorandum or the Offering
Memorandum shall be deemed to refer to and include any documents filed after
such date and incorporated by reference therein. Capitalized terms used but not
defined herein shall have the meanings given to such terms in the Preliminary
Offering Memorandum.

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Company had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto,
including the pricing information set forth in the Pricing Term Sheet on Annex B
hereto incorporated by reference into Annex A.

 

2



--------------------------------------------------------------------------------

2. Purchase and Resale of the Securities.

(a) The Company agrees to issue and sell the Securities to the several Initial
Purchasers as provided in this Agreement, and each Initial Purchaser, on the
basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Company the respective principal amount of Securities set
forth opposite such Initial Purchaser’s name in Schedule 1 hereto at a price
equal to 98.75% of the principal amount of the Securities plus accrued interest,
if any, from May 29, 2020 to the Closing Date. The Company will not be obligated
to deliver any of the Securities except upon payment for all the Securities to
be purchased as provided herein.

(b) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);

(ii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and

(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of their initial offering
except:

(A) to persons whom it reasonably believes to be QIBs in transactions pursuant
to Rule 144A under the Securities Act (“Rule 144A”) and in connection with each
such sale, it has taken or will take reasonable steps to ensure that the
purchaser of the Securities is aware that such sale is being made in reliance on
Rule 144A; or

(B) in connection with offers and sales of Securities outside the United States
pursuant to Regulation S under the Securities Act (“Regulation S”), in
accordance with the restrictions set forth in Annex C hereto.

3. (a) Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 7(f) and 7(g), counsel for the Company and
counsel for the Initial Purchasers, respectively, may rely upon the accuracy of
the representations and warranties of the Initial Purchasers, and compliance by
the Initial Purchasers with their agreements, contained in paragraph (b) of
Section 2 (including Annex C hereto), and each Initial Purchaser hereby consents
to such reliance.

(b) The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser.

 

3



--------------------------------------------------------------------------------

(c) Payment for and delivery of the Securities will be made at the offices of
Simpson Thacher & Bartlett LLP at 10:00 A.M., New York City time, on May 29,
2020, or at such other time or place on the same or such other date, not later
than the fifth business day thereafter, as the Representative and the Company
may agree upon in writing. The time and date of such payment and delivery is
referred to herein as the “Closing Date.”

(d) Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Company to the Representative
against delivery to the nominee of The Depository Trust Company (“DTC”), for the
account of the Initial Purchasers, of one or more global notes representing the
Securities (collectively, the “Global Note”), with any transfer taxes payable in
connection with the sale of the Securities duly paid by the Company. The Global
Note will be made available for inspection by the Representative not later than
1:00 P.M., New York City time, on the business day prior to the Closing Date.

(e) The Company and the Guarantors acknowledge and agree that each Initial
Purchaser is acting solely in the capacity of an arm’s length contractual
counterparty to the Company and the Guarantors with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as a financial advisor or a fiduciary to, or an
agent of, the Company, the Guarantors or any other person. Additionally, neither
the Representative nor any other Initial Purchaser is advising the Company, the
Guarantors or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. The Company and the Guarantors shall
consult with their own advisors concerning such matters and shall be responsible
for making their own independent investigation and appraisal of the transactions
contemplated hereby, and the Initial Purchasers shall have no responsibility or
liability to the Company or the Guarantors with respect thereto. Any review by
the Representative or any Initial Purchaser of the Company, the Guarantors, and
the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of the Representative or
such Initial Purchaser, as the case may be, and shall not be on behalf of the
Company, the Guarantors or any other person.

4. Representations and Warranties of the Company and the Guarantors. As of the
Time of Sale, each of the Company and the Guarantors jointly and severally
represents and warrants to each Initial Purchaser that:

(a) Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, in the form first used by the Initial
Purchasers to confirm sales of the Securities and as of the Closing Date, in
each case including the documents incorporated by reference therein, will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the

 

4



--------------------------------------------------------------------------------

light of the circumstances under which they were made, not misleading; provided
that the Company and the Guarantors make no representation or warranty with
respect to any statements or omissions made in reliance upon and in conformity
with information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, the Time of Sale Information or the
Offering Memorandum, it being understood and agreed that the only such
information furnished by any Initial Purchaser consists of the information
described as such in Section 8(b) of this Agreement.

(b) Additional Written Communications. The Company and the Guarantors (including
their agents and representatives, other than the Initial Purchasers in their
capacity as such) have not made, used, prepared, authorized, approved or
referred to and will not prepare, make, use, authorize, approve or refer to any
written communication that constitutes an offer to sell or solicitation of an
offer to buy the Securities (each such communication by the Company and the
Guarantors or their agents and representatives (other than a communication
referred to in clauses (i) and (ii) of this sentence) an “Issuer Written
Communication”) other than (i) the Preliminary Offering Memorandum, (ii) the
Offering Memorandum, (iii) the documents listed on Annex A hereto, including a
term sheet substantially in the form of Annex B hereto, which constitute part of
the Time of Sale Information, and (iv) any electronic road show or other written
communications approved in writing in advance by the Representative, in each
case used in accordance with Section 5(c) of this Agreement. Each such Issuer
Written Communication, when taken together with the Time of Sale Information at
the Time of Sale, did not, and at the Closing Date will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that the Company and the Guarantors
make no representation or warranty with respect to any statements or omissions
made in each such Issuer Written Communication in reliance upon and in
conformity with information relating to any Initial Purchaser furnished to the
Company in writing by such Initial Purchaser through the Representative
expressly for use in any Issuer Written Communication, it being understood and
agreed that the only such information furnished by any Initial Purchaser
consists of the information described as such in Section 8(b) of this Agreement.

(c) Incorporated Documents. The documents of the Company incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum,
when filed by the Company with the Securities and Exchange Commission (the
“Commission”), conformed or will conform, as the case may be, in all material
respects to the requirements of the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission thereunder (collectively, the
“Exchange Act”), and such documents did not and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
however that no representation is made as to any statement or omission that
shall have been superseded or modified in either (i) a document subsequently
filed with the Commission prior to the Time of Sale and incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum or
(ii) each of the Time of Sale Information and the Offering Memorandum.

 

5



--------------------------------------------------------------------------------

(d) Financial Statements. (i) The financial statements and the related notes
thereto of the Company and its consolidated subsidiaries included or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum present fairly in all material respects the financial
position of the Company and its consolidated subsidiaries as of the dates
indicated and the results of their operations and the changes in their cash
flows for the periods specified; such financial statements have been prepared in
conformity with generally accepted accounting principles in the United States
(“GAAP”) applied on a consistent basis throughout the periods covered thereby;
and the other financial information included or incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum with respect to
the Company and its consolidated subsidiaries has been derived from the
accounting records of the Company and its consolidated subsidiaries and presents
fairly in all material respects the information shown thereby. The interactive
data in eXtensible Business Reporting Language included or incorporated by
reference in each of the Preliminary Offering Memorandum, the Time of Sale
Information and the Offering Memorandum with respect to the Company and its
consolidated subsidiaries fairly presents the information called for in all
material respects and is prepared in accordance with the Commission’s rules and
guidelines applicable thereto.

(e) No Material Adverse Change. Except as disclosed in each of the Time of Sale
Information and the Offering Memorandum, since the date of the most recent
financial statements of the Company included or incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum (i) there has
not been any material change in the capital stock (other than the issuance of
shares of Common Stock, options to purchase or acquire shares of Common Stock or
restricted stock units, in each case granted under the Company’s currently
existing equity incentive plans, as disclosed in the Time of Sale Information,
or the issuance of Common Stock upon the exercise of outstanding options and
warrants, the vesting of restricted stock units or upon settlement of the
Company’s outstanding 2.250% junior subordinated convertible debentures due
2037, its 1.625% convertible senior subordinated notes due 2025 or its 1.625%
convertible senior subordinated notes due 2027), long-term debt (other than any
borrowings under the Senior Credit Facilities and the Bridge Facility, in each
case described in the Time of Sale Information and Offering Memorandum), notes
payable or current portion of long term debt of the Company or any of its
subsidiaries, or any dividend or distribution of any kind declared (other than
any regular quarterly cash dividend publicly declared by the Company prior to
the date of this Agreement), set aside for payment, paid or made by the Company
on any class of capital stock, or any material adverse change, or any
development involving a prospective material adverse change, in or affecting the
business, properties, management, financial position or results of operations of
the Company and its subsidiaries taken as a whole; (ii) neither the Company nor
any of its subsidiaries has entered into any transaction or agreement that is
material to the Company and its subsidiaries taken as a whole or incurred any
liability or obligation, direct or contingent, that is material to the Company
and its subsidiaries taken as a whole; and (iii) neither the Company nor any of
its subsidiaries has sustained any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority.

 

6



--------------------------------------------------------------------------------

(f) Organization and Good Standing. The Company and each of the Guarantors have
been duly organized and are validly existing and in good standing under the laws
of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses as
currently conducted requires such qualification, and have all power and
authority necessary to own or hold their respective properties and to conduct
the businesses in which they currently are engaged, except where the failure to
be so qualified or in good standing or have such power or authority would not,
individually or in the aggregate, have or reasonably be expected to have a
material adverse effect on the business, properties, management, financial
position, stockholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole or on the performance by the Company and the
Guarantors of their respective obligations under the Transaction Documents (as
defined below) (a “Material Adverse Effect”). There are no corporations,
associations or other entities required to be listed in Exhibit 21.1 to the
Company’s annual report on Form 10-K for the fiscal year ended March 31, 2020
other than the entities listed therein. The only subsidiaries that are
“significant subsidiaries” of the Company within the meaning of Rule 1-02(w) of
Regulation S-X of the Securities Act are set forth on Annex C hereof (a
“Significant Subsidiary,” and together the “Significant Subsidiaries”).

(g) Capitalization. The Company has, after giving effect to the offer and sale
of the Securities and the Concurrent Offering and the use of proceeds thereby,
will have, the capitalization as set forth in each of the Time of Sale
Information and the Offering Memorandum under the heading “Capitalization”; and
all the outstanding shares of capital stock or other equity interests of each
subsidiary of the Company has been duly and validly authorized and issued, is
fully paid and non-assessable (except, (i) in the case of any foreign subsidiary
of the Company, for directors’ qualifying shares and (ii) as otherwise described
in each of the Time of Sale Information and the Offering Memorandum) and are
owned directly or indirectly by the Company, free and clear of any lien, charge,
encumbrance, security interest, adverse ownership interest, restriction on
voting or transfer or any other claim of any third party (collectively,
“Liens”), except for Liens securing obligations under the Bridge Facility which
will be fully repaid and terminated upon consummation of the Concurrent
Offering, the Senior Credit Facilities, the Outstanding Senior Secured Notes and
the New Secured Notes, each as described in each of the Time of Sale Information
and the Offering Memorandum.

(h) Due Authorization. The Company and each of the Guarantors have full right,
power and authority to execute and deliver this Agreement, the Securities, the
Indenture (including each Guarantee set forth therein) (collectively, the
“Transaction Documents”) and to perform their respective obligations hereunder
and under the Transaction Documents; and all action required to be taken by the
Company and each of the Guarantors for the due and proper authorization,
execution and delivery of each of the Transaction Documents to which they are a
party and the consummation of the transactions contemplated thereby or by the
Time of Sale Information and the Offering Memorandum have been duly and validly
taken.

 

7



--------------------------------------------------------------------------------

(i) The Indenture. The Indenture has been duly authorized by the Company and
each of the Guarantors and on the Closing Date will be duly executed and
delivered by the Company and each of the Guarantors and, when duly executed and
delivered in accordance with its terms by each of the parties thereto, will
constitute a valid and legally binding agreement of the Company and each of the
Guarantors enforceable against the Company and each of the Guarantors in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, re-organization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or equity) (collectively, the
“Enforceability Exceptions”).

(j) The Securities and the Guarantees. The Securities have been duly authorized
by the Company and, when duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for as provided herein, will be duly and
validly issued and outstanding and will constitute valid and legally binding
obligations of the Company enforceable against the Company in accordance with
their terms, subject to the Enforceability Exceptions, and will be entitled to
the benefits of the Indenture; and the Guarantees have been duly authorized by
each of the Guarantors and, when the Guarantees of the Guarantors have been duly
executed, authenticated, issued and delivered as provided in the Indenture and
paid for as provided herein, will be valid and legally binding obligations of
each of the Guarantors, enforceable against each of the Guarantors in accordance
with their terms, subject to the Enforceability Exceptions, and will be entitled
to the benefits of the Indenture.

(k) Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Company and each of the Guarantors.

(l) [Reserved]

(m) Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in each
of the Time of Sale Information and the Offering Memorandum.

(n) No Violation or Default. None of the Company, the Guarantors or any of the
Company’s significant subsidiaries set forth on Schedule 3 (the “Significant
Subsidiaries”) is (i) in violation of its charter or by-laws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which the Company, the Guarantors or any of the Company’s
Significant Subsidiaries is a party or by which the Company, the Guarantors or
any of the Company’s Significant Subsidiaries is bound or to which any property
or asset of the Company, the Guarantors or any of the Company’s Significant
Subsidiaries is subject; or (iii) in violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (ii) and (iii) above,
for any such default or violation that would not, individually or in the
aggregate, have a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

(o) No Conflicts. The execution, delivery and performance by the Company and
each of the Guarantors of each of the Transaction Documents to which each is a
party, the issuance and sale of the Securities and the issuance of the
Guarantees and compliance by the Company and each of the Guarantors with the
terms thereof and the consummation of the transactions contemplated by the
Transaction Documents or the Time of Sale Information and the Offering
Memorandum will not (i) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default under, result in the
termination, modification or acceleration of, or result in the creation or
imposition of any lien, charge or encumbrance upon any property, right or asset
of the Company or any of its subsidiaries pursuant to, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries is bound or to which any property, right or asset of the
Company or any of its subsidiaries is subject, (ii) result in any violation of
the provisions of the charter or by-laws or similar organizational documents of
the Company, the Guarantors or any of the Company’s Significant Subsidiaries or
(iii) result in the violation of any law or statute or any judgment, order, rule
or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of clauses (i) and (iii) of this sentence, for
any such conflict, breach, violation, default, lien, charge or encumbrance that
would not, individually or in the aggregate, have a Material Adverse Effect.

(p) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company and each of the Guarantors of each of the Transaction Documents
to which each is a party, the issuance and sale of the Securities and the
issuance of the Guarantees and compliance by the Company and each of the
Guarantors with the terms thereof and the consummation of the transactions
contemplated by the Transaction Documents or the Time of Sale Information and
the Offering Memorandum, except (i) for any consents, approvals, authorizations,
orders, registrations or qualifications as have been obtained, (ii) for such
consents, approvals, authorizations, orders and registrations or qualifications
as may be required under applicable state securities laws in connection with the
purchase and resale of the Securities by the Initial Purchasers and (iii) as
otherwise contemplated by the Transaction Documents.

(q) Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, suits, or (“Actions”) proceedings pending to
which the Company or any of its subsidiaries is or may be a party or to which
any property of the Company or any of its subsidiaries is or may be the subject
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; and, except as described in each of the Time of Sale
Information and the Offering Memorandum, to the knowledge of the Company, no
such Actions are threatened or, to the knowledge of the Company and each of the
Guarantors, contemplated by any governmental or regulatory authority or
threatened by others.

 

9



--------------------------------------------------------------------------------

(r) Independent Accountants. Ernst & Young LLP, who have certified certain
financial statements of the Company and its subsidiaries is an independent
registered public accounting firm with respect to the Company and its
subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act.

(s) Title to Real and Personal Property. The Company and its subsidiaries have
good and valid title in fee simple to, or have valid rights to lease or
otherwise use, all items of real and personal property that are material to the
respective businesses of the Company and its subsidiaries, in each case free and
clear of all liens, encumbrances, claims and defects and imperfections of title
except those that (i) do not materially interfere with the use made and proposed
to be made of such property by the Company and its subsidiaries, (ii) are
existing pursuant to the collateral documents relating to the Senior Credit
Facilities, the Bridge Facility and the Outstanding Senior Secured Notes,
(iii) are created or imposed pursuant to the collateral documents relating to
the New Secured Notes or (iv) could not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect.

(t) Intellectual Property. (i) (a) The Company and its subsidiaries own or
possess or can obtain on commercially reasonable terms sufficient rights to all
patents, patent applications, inventions, trademarks, service marks, trade
names, trademark registrations, service mark registrations, domain names and
other source indicators, copyrights and copyrightable works, licenses, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) (collectively, “Intellectual
Property”) used in their respective businesses as described in the Time of Sale
Information and the Offering Memorandum, except for those the lack of which has
not, individually or in the aggregate, had a Material Adverse Effect; (b) the
conduct of the Company and its subsidiaries’ businesses as described in the Time
of Sale Information and the Offering Memorandum does not infringe,
misappropriate, or otherwise violate any Intellectual Property of any person;
(c) the Company and its subsidiaries have not received any written notice of any
claim of infringement or conflict with any Intellectual Property rights of
others, except for those claims that do not materially interfere with the use of
or proposed use of such Intellectual Property by the Company and its
subsidiaries or that have not had, individually or in the aggregate, a Material
Adverse Effect; and (d) to the knowledge of the Company, the Intellectual
Property owned by the Company and its subsidiaries is not being infringed,
misappropriated or otherwise violated by any person, except those with respect
to clauses (b) and (d) such infringements, misappropriations or violations that
do not materially interfere with the use of or proposed use of such Intellectual
Property by the Company and its subsidiaries or that have not had, individually
or in the aggregate, a Material Adverse Effect.

(ii) The Company and its subsidiaries have taken commercially reasonable actions
to protect (a) all personal information collected, stored, used, shared,
processed or disposed of by or on behalf of them (“Personal Data”), and (b) the
integrity, operation and security of all computers, software, websites,
applications, databases, networks, and other information technology assets used
by the Company and its subsidiaries in their respective businesses
(collectively, “IT Assets”), and the Personal Data or any other confidential
information within such IT Assets, except where the failure to take such
commercially reasonable actions would not have, individually or in the
aggregate, a Material Adverse Effect. To the knowledge of the Company, there
have been no breaches of, or unauthorized use of or access to, any IT Assets or
Personal Data, except for any that have not resulted in material liability to
the Company and its subsidiaries, taken as a whole.

 

10



--------------------------------------------------------------------------------

(iii) The Company and its subsidiaries are in compliance with all applicable
federal, state, local and foreign laws, rules and regulations, requirements,
decisions and orders relating to (x) any Intellectual Property owned by the
Company or any of its subsidiaries, (y) the privacy and security of any Personal
Data, and (z) the security of IT Assets used in their respective businesses (and
the data therein) except in the case of (x), (y), or (z), where such
non-compliance would not have, individually or in the aggregate, a Material
Adverse Effect.

(u) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, stockholders, other affiliates of the Company or any of
its subsidiaries, on the other, that would be required by the Securities Act to
be described in a registration statement on Form S-1 to be filed with the
Commission and that is not so described in each of the Time of Sale Information
and the Offering Memorandum.

(v) Investment Company Act. The Company and each of the Guarantors is not, and
after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in each of the Time of Sale
Information and the Offering Memorandum will not be, required to register as an
investment company or an entity “controlled” by an “investment company,” in each
case as defined under the Investment Company Act of 1940, as amended.

(w) Taxes. The Company and its subsidiaries have paid all federal, state, local
and foreign taxes and filed all tax returns required to be paid or filed through
the date hereof; and except as otherwise disclosed in each of the Time of Sale
Information and the Offering Memorandum, there is no tax deficiency that has
been, or could reasonably be expected to be, asserted against the Company or any
of its subsidiaries or any of their respective properties or assets except, in
each case, for (i) any such taxes or tax deficiencies that are currently being
contested in good faith and for which the Company has established adequate
reserves or (ii) as would not, individually or in the aggregate, have a Material
Adverse Effect.

(x) Licenses and Permits. The Company and its subsidiaries possess all licenses,
sub-licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate federal, state, local or
foreign governmental or regulatory authorities that are necessary for the
ownership or lease of their respective properties or the conduct of their
respective businesses as described in each of the Time of Sale Information and
the Offering Memorandum, except where the failure to possess or make the same
would not, individually or in the aggregate, have a Material Adverse Effect; and
except as described in each of the Time of Sale Information and the Offering
Memorandum, neither the Company nor any of its subsidiaries has received notice
of any revocation or modification of any such license, sub-license, certificate,
permit or authorization or has any reason to believe that any such license,
sub-license, certificate, permit or authorization will not be renewed in the
ordinary course, except where such revocation, modification or non-renewal would
not, individually or in the aggregate, have a Material Adverse Effect.

 

11



--------------------------------------------------------------------------------

(y) No Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company
and each of the Guarantors, is contemplated or threatened and neither the
Company nor any Guarantor is aware of any existing or imminent labor disturbance
by, or dispute with, the employees of any of the Company’s or any of the
Company’s subsidiaries’ principal suppliers, contractors or customers, except as
would not have a Material Adverse Effect.

(z) Certain Environmental Matters. (i) To the knowledge of the Company, the
Company and its subsidiaries (x) are in compliance with any and all applicable
federal, state, local and foreign laws, rules, regulations, requirements,
decisions, judgments, decrees, and orders relating to the protection of human
health or safety, the environment, natural resources, hazardous or toxic
substances or wastes, pollutants or contaminants (collectively, “Environmental
Laws”); (y) have received and are in compliance with all permits, licenses,
certificates or other authorizations or approvals required of them under
applicable Environmental Laws to conduct their respective businesses; and
(z) have not received notice of any actual or potential liability under or
relating to any Environmental Laws, including for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, and have no knowledge of any event or
condition that would reasonably be expected to result in any such notice, and
(ii) there are no costs or liabilities associated with Environmental Laws of or
relating to the Company or its subsidiaries, except in the case of each of
(i) and (ii) above, for any such failure to comply, or failure to receive
required permits, licenses or approvals, or cost or liability, as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and (iii) except as described in each of the Time of Sale
Information and the Offering Memorandum, the Company and its subsidiaries are
not aware of any issues regarding compliance with Environmental Laws, or
liabilities or other obligations under Environmental Laws or concerning
hazardous or toxic substances or wastes, pollutants or contaminants, that could
reasonably be expected to have a Material Adverse Effect.

(aa) Compliance with ERISA. (i) Each employee benefit plan, within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), for which the Company or any member of its “Controlled Group”
(defined as any entity, whether or not incorporated, that is under common
control with the Company within the meaning of Section 4001(a)(14) of ERISA or
any entity that would be regarded as a single employer with the Company under
Section 414(b)(c)(m) or (o) of the Internal Revenue Code of 1986, as amended
(the “Code”)) would have any liability (each, a “Plan”) has been maintained in
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, including but not limited to ERISA and the Code,
except as would not, individually or in the aggregate, have a Material Adverse
Effect; (ii) no prohibited transaction, within the meaning of Section 406 of
ERISA or Section 4975 of the Code, has occurred with respect to any Plan
excluding transactions effected pursuant to a statutory or administrative
exemption, except as would not, individually or in the aggregate, have a
Material Adverse Effect; (iii) for each Plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, the

 

12



--------------------------------------------------------------------------------

minimum funding standard of Section 412 of the Code or Section 302 of ERISA, as
applicable, has been satisfied (without taking into account any waiver thereof
or extension of any amortization period) and is reasonably expected to be
satisfied in the future (without taking into account any waiver thereof or
extension of any amortization period); (iv) the fair market value of the assets
of each Plan exceeds the present value of all benefits accrued under such Plan
(determined based on those assumptions used to fund such Plan), except as would
not, individually or in the aggregate, have a Material Adverse Effect; (v) no
“reportable event” (within the meaning of Section 4043(c) of ERISA and the
regulations promulgated thereunder) has occurred or is reasonably expected to
occur; (vi) neither the Company nor any member of the Controlled Group has
incurred any liability under Title IV of ERISA (other than contributions to the
Plan or premiums to the Pension Benefit Guaranty Corporation, in the ordinary
course and without default) in respect of a Plan (including a “multiemployer
plan”, within the meaning of Section 4001(a)(3) of ERISA); and (vii) there is no
pending audit or investigation by the Internal Revenue Service, the U.S.
Department of Labor, the Pension Benefit Guaranty Corporation or any other
governmental agency or any foreign regulatory agency with respect to any Plan,
except as would not, individually or in the aggregate, have a Material Adverse
Effect.

(bb) Disclosure Controls. The Company maintains an effective system of
“disclosure controls and procedures” (as defined in Rule 13a-15(e) of the
Exchange Act) that is applicable to the Company and its subsidiaries that is
designed to ensure that information required to be disclosed by the Company in
reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the Commission’s
rules and forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to the Company’s executive officers
as appropriate to allow timely decisions regarding required disclosure. The
Company and its subsidiaries have carried out evaluations of the effectiveness
of their disclosure controls and procedures as required by Rule 13a-15 of the
Exchange Act.

(cc) Accounting Controls. The Company and its subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive officers and principal financial officers, or persons performing
similar functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP. The Company maintains internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Except as disclosed in each of the
Time of Sale Information and the Offering Memorandum, (A) there are no material
weaknesses in the Company’s internal controls and (B) the Company’s auditors and
the Audit Committee of the Board of Directors of the Company have been advised
of any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal controls over
financial reporting.

 

13



--------------------------------------------------------------------------------

(dd) No Unlawful Payments. Neither the Company nor any of its subsidiaries, nor
any director or officer of the Company or any of its subsidiaries nor, to the
knowledge of the Company and each of the Guarantors, any employee, agent,
affiliate or other person associated with or acting on behalf of the Company or
any of its subsidiaries has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made or taken an act in furtherance of an offer,
promise or authorization of any direct or indirect unlawful payment or unlawful
benefit to any foreign or domestic government official or employee, including of
any government-owned or controlled entity or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing, or any political party or party official or candidate for
political office; (iii) violated or is in violation of any provision of the
Foreign Corrupt Practices Act of 1977, as amended, or any applicable law or
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, or committed an offence
under the Bribery Act 2010 of the United Kingdom, or any other applicable
anti-bribery or anti-corruption law; or (iv) made, offered, agreed, requested or
taken an act in furtherance of any unlawful bribe or other unlawful benefit,
including, without limitation, any rebate, payoff, influence payment, kickback
or other unlawful or improper payment or benefit. The Company and its
subsidiaries have instituted, maintain and enforce, and will continue to
maintain and enforce, policies and procedures designed to promote and ensure
compliance in all material respects with all applicable anti-bribery and
anti-corruption laws.

(ee) Insurance. Except as disclosed in the Time of Sale Information and the
Offering Memorandum, the Company and its subsidiaries have insurance covering
their respective properties, operations, personnel and businesses, including
business interruption insurance, which insurance is in amounts and insures
against such losses and risks as are expected to be adequate to protect the
Company and its subsidiaries and their respective businesses; and neither the
Company nor any of its subsidiaries has (i) received notice from any insurer or
agent of such insurer that material capital improvements or other material
expenditures are required or necessary to be made in order to continue such
insurance or (ii) any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage at reasonable cost from similar insurers as may be necessary to
continue its business.

(ff) Compliance with Anti-Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted in compliance in all material
respects with applicable financial recordkeeping and reporting requirements,
including those of the Currency and Foreign Transactions Reporting Act of 1970,
as amended, the applicable money laundering statutes of all jurisdictions where
the Company or any of its subsidiaries conducts business, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company or
any of the Guarantors, threatened.

 

14



--------------------------------------------------------------------------------

(gg) No Conflicts with Sanctions Laws. Neither the Company nor any of its
subsidiaries, directors or officers, nor, to the knowledge of the Company or any
of the Guarantors, any employee, agent, affiliate or other person associated
with or acting on behalf of the Company or any of its subsidiaries is currently
the subject or the target of any sanctions administered or enforced by the U.S.
government, (including, without limitation, the Office of Foreign Assets Control
of the U.S. Department of the Treasury (“OFAC”) or the U.S. Department of State
and including, without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council (“UNSC”),
the European Union, Her Majesty’s Treasury (“HMT”), or other relevant sanctions
authority (collectively, “Sanctions”), nor is the Company, any of its
subsidiaries or any of the Guarantors located, organized or resident in a
country or territory that is the subject or target of Sanctions, including,
without limitation, Cuba, Iran, North Korea, Syria and Crimea (each, a
“Sanctioned Country”); and the Company will apply the net proceeds from the sale
of the Securities as described in the Time of Sale Information and the Offering
Memorandum under the heading “Use of proceeds” and will not directly or
knowingly indirectly use the proceeds of the offering of the Securities
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity (i) to fund or
facilitate any activities of or business with any person that, at the time of
such funding or facilitation, is the subject or target of Sanctions, (ii) to
fund or facilitate any activities of or business in any Sanctioned Country or
(iii) in any other manner that will result in a violation by any person
(including any person participating in the transaction, whether as underwriter,
initial purchaser, advisor, investor or otherwise) of Sanctions. For the past
five years, the Company and its subsidiaries have not knowingly engaged in, are
not now knowingly engaged in any dealings or transactions with any person that
at the time of the dealing or transaction is or was the subject or the target of
Sanctions or with any Sanctioned Country.

(hh) Senior Indebtedness. The Securities constitute “senior indebtedness” as
such term is defined in any indenture or agreement governing any outstanding
subordinated indebtedness of the Company.

(ii) No Restrictions on Subsidiaries. Except as disclosed in the Time of Sale
Information and the Offering Memorandum, no subsidiary of the Company is
currently prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or is subject, from paying any dividends to
the Company, from making any other distribution on such subsidiary’s capital
stock or similar ownership interest, from repaying to the Company any loans or
advances to such subsidiary from the Company or from transferring any of such
subsidiary’s properties or assets to the Company or any other subsidiary of the
Company, except for any such restrictions (a) contained in the Senior Credit
Facilities and the Bridge Facility, or (b) that will be permitted by the
Indenture.

(jj) No Broker’s Fees. Except as disclosed in the Time of Sale Information and
the Offering Memorandum, none of the Company or any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
the Transaction Documents) that would give rise to a valid claim against any of
them or any Initial Purchaser for a brokerage commission, finder’s fee or like
payment in connection with the offering and sale of the Securities.

 

15



--------------------------------------------------------------------------------

(kk) Rule 144A Eligibility. On the Closing Date, the Securities will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Preliminary Offering Memorandum and the
Offering Memorandum, as of its respective date, contains or will contain all the
information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act.

(ll) No Integration. None of the Company or any of its affiliates (as defined in
Rule 501(b) of Regulation D) has, directly or through any agent, sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

(mm) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers or persons acting on their behalf, as to which no
representation is made) has (i) solicited offers for, or offered or sold, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engaged in any directed selling efforts within the meaning of Regulation S
under the Securities Act (“Regulation S”), and all such persons have complied
with the offering restrictions requirement of Regulation S.

(nn) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 2(b) (including Annex
C hereto) and their compliance with their agreements set forth therein, it is
not necessary, in connection with the issuance and sale of the Securities to the
Initial Purchasers and the offer, resale and delivery of the Securities by the
Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum, to register the Securities under
the Securities Act or to qualify the Indenture under the Trust Indenture Act of
1939, as amended.

(oo) No Stabilization. None of the Company or any of the Guarantors has taken,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

(pp) Margin Rules. Neither the issuance, sale and delivery of the Securities nor
the application of the proceeds thereof by the Company as described in each of
the Time of Sale Information and the Offering Memorandum will violate Regulation
T, U or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

 

16



--------------------------------------------------------------------------------

(qq) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) included or incorporated by reference in any of the Time of Sale
Information or the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.

(rr) Statistical and Market Data. Nothing has come to the attention of the
Company or any Guarantor that has caused the Company or such Guarantor to
believe that the statistical and market-related data included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum is
not based on or derived from sources that are reliable and accurate in all
material respects.

(ss) Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or, to the Company’s knowledge, any of the Company’s directors or
officers, in their capacities as such, to comply in all material respects with
any provision of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations promulgated in connection therewith, including Section 402 related
to loans and Sections 302 and 906 related to certifications.

5. Further Agreements of the Company and the Guarantors. The Company and the
Guarantors jointly and severally covenant and agree with each Initial Purchaser
that:

(a) Delivery of Copies. The Company will deliver, without charge, to the Initial
Purchasers as many copies of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.

(b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representative reasonably objects; provided, however, that the Representative
shall not object to any such filing if the Company obtains an opinion of outside
counsel reasonably satisfactory to the Representative that such filing is
required under the rules and regulations of the Securities Act or Exchange Act;
provided, further, that the Company shall have the right to file with the
Commission any report required to be filed by the Company under the Exchange Act
(based on the advice of the Company’s internal or external counsel) no later
than the time period required by the Exchange Act.

(c) Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representative reasonably objects.

 

17



--------------------------------------------------------------------------------

(d) Notice to the Representative. During the period beginning the date hereof
and ending on the latest of the Closing Date and the completion of the initial
resale of the Securities by the Initial Purchasers, the Company will advise the
Representative promptly, and confirm such advice in writing, (i) of the issuance
by any governmental or regulatory authority of any order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or the initiation or threatening of any
proceeding for that purpose; (ii) of the occurrence of any event at any time
prior to the completion of the initial offering of the Securities as a result of
which any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum as then amended or supplemented would include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances existing when
such Time of Sale Information, Issuer Written Communication or the Offering
Memorandum is delivered to a purchaser, not misleading; and (iii) of the receipt
by the Company of any notice with respect to any suspension of the qualification
of the Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or suspending any such qualification of
the Securities and, if any such order is issued, will obtain as soon as possible
the withdrawal thereof.

(e) Time of Sale Information. If at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which any of the Time
of Sale Information as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement the Time of Sale Information to comply with law, the Company will
promptly notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) of this Section 5, furnish to the Initial Purchasers
such amendments or supplements to the Time of Sale Information (or any document
to be filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in any of the Time of Sale Information as so
amended or supplemented (including such documents to be incorporated by
reference therein) will not, in the light of the circumstances under which they
were made, be misleading or so that any of the Time of Sale Information will
comply with law.

(f) Ongoing Compliance. During the period beginning the date hereof and ending
on the latest of the Closing Date and the completion of the initial resale of
the Securities by the Initial Purchasers, if at any time prior to the completion
of the initial offering of the Securities (i) any event shall occur or condition
shall exist as a result of which the Offering Memorandum as then amended or
supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances existing when the Offering Memorandum is
delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Offering Memorandum to comply with law, the Company will promptly
notify the Initial Purchasers thereof and forthwith prepare and, subject to
paragraph (b) of this Section 5, furnish to the Initial Purchasers such
amendments or supplements to the

 

18



--------------------------------------------------------------------------------

Offering Memorandum (or any document to be filed with the Commission and
incorporated by reference therein) as may be necessary so that the statements in
the Offering Memorandum as so amended or supplemented (including such document
to be incorporated by reference therein) will not, in the light of the
circumstances existing when the Offering Memorandum is delivered to a purchaser,
be misleading or so that the Offering Memorandum will comply with law.

(g) Blue Sky Compliance. The Company will qualify the Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions as the
Representative shall reasonably request and will continue such qualifications in
effect so long as required for the offering and resale of the Securities by the
Initial Purchasers; provided that neither the Company nor any of the Guarantors
shall be required to (i) qualify as a foreign corporation or other entity or as
a dealer in securities in any such jurisdiction where it would not otherwise be
required to so qualify, (ii) file any general consent to service of process in
any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction if it is not otherwise so subject.

(h) Clear Market. During the period from the date hereof through and including
the date that is 90 days after the date hereof, the Company and each of the
Guarantors will not, without the prior written consent of J.P. Morgan Securities
LLC, offer, sell, contract to sell or otherwise dispose of any debt securities
issued or guaranteed by the Company or any of the Guarantors, as applicable, and
having a term of more than one year; provided that this Section 5(h) shall not
apply to any such debt securities offered, sold, contracted to sell or otherwise
disposed of in connection with the Concurrent Offering or the Convertible Note
Exchanges.

(i) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of proceeds.”

(j) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and each of the Guarantors will, during any period
in which the Company is not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.

(k) DTC. The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through DTC.

(l) No Integration. None of the Company or any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

 

19



--------------------------------------------------------------------------------

(m) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, and persons acting on their behalf, as to which no
covenant is given) will (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engage in any directed selling efforts within the meaning of Regulation S,
and all such persons will comply with the offering restrictions requirement of
Regulation S.

(n) No Stabilization. Neither the Company nor any of the Guarantors will take,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

6. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees, severally and not jointly, that it has not and will not
use, authorize use of, refer to, or participate in the planning for use of, any
written communication that constitutes an offer to sell or the solicitation of
an offer to buy the Securities other than (i) the Preliminary Offering
Memorandum and the Offering Memorandum, (ii) any written communication that
contains either (a) no “issuer information” (as defined in Rule 433(h)(2) under
the Securities Act) or (b) “issuer information” that was included (including
through incorporation by reference) in the Time of Sale Information or the
Offering Memorandum, (iii) any written communication listed on Annex A or
prepared pursuant to Section 5(c) of this Agreement (including any electronic
road show), (iv) any written communication prepared by such Initial Purchaser
and approved by the Company and the Representative in advance in writing or
(v) any written communication relating to or that contains the terms of the
Securities and/or other information that was included (including through
incorporation by reference) in the Time of Sale Information or the Offering
Memorandum.

7. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase Securities on the Closing Date as provided herein is
subject to the performance by the Company and each of the Guarantors of their
respective covenants and other obligations hereunder and to the following
additional conditions:

(a) Representations and Warranties. The representations and warranties of the
Company and the Guarantors contained herein shall be true and correct on the
date hereof and on and as of the Closing Date; and the statements of the
Company, the Guarantors and their respective officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date.

(b) No Downgrade. Subsequent to the earlier of (A) the Time of Sale and (B) the
execution and delivery of this Agreement, (i) no downgrading shall have occurred
in the rating accorded the Securities or any other debt securities or preferred
stock issued or guaranteed by the Company or any of its subsidiaries by any
“nationally recognized statistical rating organization,” as such term is defined
under Section 3(a)(62) under the Exchange Act and (ii) no such organization
shall have publicly announced that it has under surveillance or review, or has
changed its outlook with respect to, its rating of the Securities or of any
other debt securities or preferred stock issued or guaranteed by the Company or
any of its subsidiaries (other than an announcement with positive implications
of a possible upgrading).

 

20



--------------------------------------------------------------------------------

(c) No Material Adverse Change. No event or condition of a type described in
Section 4(e) of this Agreement shall have occurred or shall exist, which event
or condition is not described in each of the Time of Sale Information (excluding
any amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

(d) Officer’s Certificate. The Representative shall have received on and as of
the Closing Date a certificate of the chief financial officer or chief
accounting officer of the Company on behalf of the Company (and not in his or
her individual capacity) and of each Guarantor who has specific knowledge of the
Company’s or such Guarantor’s financial matters and is satisfactory to the
Representative (i) confirming that such officer has carefully reviewed the Time
of Sale Information and the Offering Memorandum and, to the knowledge of such
officer, the representations set forth in Sections 4(a) and 3(b) of this
Agreement are true and correct, (ii) confirming that the other representations
and warranties of the Company and the Guarantors in this Agreement are (x) true
and correct (in the case of representations and warranties that are qualified
with respect to materiality) or (y) are true and correct in all material
respects (in the case of representation and warranties that are not so
qualified) and that the Company and the Guarantors have complied with all
agreements and satisfied all conditions in all material respects on their part
to be performed or satisfied hereunder at or prior to the Closing Date and
(iii) to the effect set forth in paragraphs (b) and (c) of this Section 7.

(e) Comfort Letters. On the date of this Agreement and on the Closing Date,
Ernst & Young LLP shall have furnished to the Representative, at the request of
the Company, letters, dated the respective dates of delivery thereof and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, containing statements and information of the
type customarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
or incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum; provided that the letter delivered on the Closing Date
shall use a “cut-off” date no more than three business days prior to the Closing
Date.

(f) Opinion and 10b-5 Statement of Counsel for the Company. Wilson Sonsini
Goodrich & Rosati, Professional Corporation, counsel for the Company and the
Guarantors, shall have furnished to the Representative, at the request of the
Company, their written opinion and 10b-5 statement, dated the Closing Date and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, to the effect set forth in Annex D hereto.

 

21



--------------------------------------------------------------------------------

(g) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representative shall have received on and as of the Closing Date an opinion and
10b-5 statement, addressed to the Initial Purchasers, of Simpson Thacher &
Bartlett LLP, counsel for the Initial Purchasers, with respect to such matters
as the Representative may reasonably request, and such counsel shall have
received such documents and information as they may reasonably request to enable
them to pass upon such matters.

(h) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees; and no injunction or order of any federal, state or
foreign court shall have been issued that would, as of the Closing Date, prevent
the issuance or sale of the Securities or the issuance of the Guarantees.

(i) Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company, the
Guarantors and certain of their respective subsidiaries in their respective
jurisdictions of organization and their good standing in such other
jurisdictions as the Representative may reasonably request, in each case in
writing or any standard form of telecommunication from the appropriate
governmental authorities of such jurisdictions.

(j) DTC. The Securities shall be eligible for clearance and settlement through
DTC.

(k) Indenture and Securities. The Indenture shall have been duly executed and
delivered by a duly authorized officer of the Company, each of the Guarantors
and the Trustee, and the Securities shall have been duly executed and delivered
by a duly authorized officer of the Company and duly authenticated by the
Trustee.

(l) Additional Documents. On or prior to the Closing Date, the Company and the
Guarantors shall have furnished to the Representative such further certificates
and documents as the Representative may reasonably request.

All opinions, letters, certificates and evidence mentioned in this Section 7 or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions of this Agreement only if they are in form and substance reasonably
satisfactory to counsel for the Initial Purchasers.

8. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. The Company and each of the
Guarantors jointly and severally agree to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors and officers and each person, if
any, who controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation,
reasonable legal fees and other reasonable expenses incurred in connection with
any suit, action or proceeding or any claim asserted, as such fees and expenses
are incurred), joint or several, that arise out of, or are based upon, any
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, any of the other Time of Sale Information, any
Issuer

 

22



--------------------------------------------------------------------------------

Written Communication, any road show as defined in Rule 433(h) under the
Securities Act (a “road show”) or the Offering Memorandum (or any amendment or
supplement thereto) or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case
except insofar as such losses, claims, damages or liabilities arise out of, or
are based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use therein, it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the information described as such in Section 8(b) of this
Agreement.

(b) Indemnification of the Company and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company,
each of the Guarantors, each of their respective directors and officers and each
person, if any, who controls the Company or any of the Guarantors within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in paragraph (a) of this Section 8,
but only with respect to any losses, claims, damages or liabilities (including,
without limitation, reasonable legal fees and other reasonable expenses incurred
in connection with any suit, action or proceeding or any claim asserted, as such
fees and expenses are incurred) that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to such Initial Purchaser
furnished to the Company in writing by such Initial Purchaser through the
Representative expressly for use in the Preliminary Offering Memorandum, any of
the other Time of Sale Information, any Issuer Written Communication, any road
show or the Offering Memorandum (or any amendment or supplement thereto), it
being understood and agreed that the only such information consists of the
following paragraphs in the Preliminary Offering Memorandum and the Offering
Memorandum: the tenth paragraph under the heading “Plan of Distribution” (which,
for the avoidance of doubt, begins with “In connection with the offering of the
notes, the initial purchasers may engage in overallotment, stabilizing
transactions and syndicate covering transactions”).

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) of this Section 8, such person (the
“Indemnified Person”) shall promptly notify the person against whom such
indemnification may be sought (the “Indemnifying Person”) in writing; provided
that the failure to notify the Indemnifying Person shall not relieve it from any
liability that it may have under paragraph (a) or (b) of this Section 8 except
to the extent that it has been materially prejudiced (through the forfeiture of
substantive rights or defenses) by such failure; and provided, further, that the
failure to notify the Indemnifying Person shall not relieve it from any
liability that it may have to an Indemnified Person otherwise than under
paragraph (a) or (b) of this Section 8. If any such proceeding shall be brought
or asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person (who shall not, without the
consent of the Indemnified Person, be counsel to the Indemnifying Person) to
represent the

 

23



--------------------------------------------------------------------------------

Indemnified Person and any others entitled to indemnification pursuant to this
Section 8 that the Indemnifying Person may designate in such proceeding and
shall pay the fees and expenses of such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding, as incurred. In any such
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless (i) the Indemnifying Person and the Indemnified
Person shall have mutually agreed to the contrary; (ii) the Indemnifying Person
has failed within a reasonable time to retain counsel reasonably satisfactory to
the Indemnified Person; (iii) the Indemnified Person shall have reasonably
concluded that there may be legal defenses available to it that are different
from or in addition to those available to the Indemnifying Person; or (iv) the
named parties in any such proceeding (including any impleaded parties) include
both the Indemnifying Person and the Indemnified Person and representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them. It is understood and agreed that the
Indemnifying Person shall not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the fees and expenses of more
than one separate firm (in addition to any local counsel) for all Indemnified
Persons, and that all such fees and expenses shall be paid or reimbursed as they
are incurred. Any such separate firm for any Initial Purchaser, its affiliates,
directors and officers and any control persons of such Initial Purchaser shall
be designated in writing by the Representative and any such separate firm for
the Company, the Guarantors, their respective directors and officers and any
control persons of the Company and the Guarantors shall be designated in writing
by the Company. The Indemnifying Person shall not be liable for any settlement
of any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested
that an Indemnifying Person reimburse the Indemnified Person for fees and
expenses of counsel as contemplated by this paragraph, the Indemnifying Person
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by the Indemnifying Person of such request and (ii) the Indemnifying
Person shall not have reimbursed the Indemnified Person in accordance with such
request prior to the date of such settlement. No Indemnifying Person shall,
without the written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnification could have been sought
hereunder by such Indemnified Person, unless such settlement (x) includes an
unconditional release of such Indemnified Person, in form and substance
reasonably satisfactory to such Indemnified Person, from all liability on claims
that are the subject matter of such proceeding and (y) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Person.

(d) Contribution. If the indemnification provided for in paragraph (a) or (b) of
this Section 8 is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
each Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such

 

24



--------------------------------------------------------------------------------

losses, claims, damages or liabilities (i) in such proportion as is appropriate
to reflect the relative benefits received by the Company and the Guarantors on
the one hand and the Initial Purchasers on the other from the offering of the
Securities or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) but also the relative fault of the
Company and the Guarantors on the one hand and the Initial Purchasers on the
other in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company and the Guarantors
on the one hand and the Initial Purchasers on the other shall be deemed to be in
the same respective proportions as the net proceeds (before deducting expenses)
received by the Company from the sale of the Securities and the total discounts
and commissions received by the Initial Purchasers in connection therewith, as
provided in this Agreement, bear to the aggregate offering price of the
Securities. The relative fault of the Company and the Guarantors on the one hand
and the Initial Purchasers on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or any Guarantor or by the Initial
Purchasers and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

(e) Limitation on Liability. The Company, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 8 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) of this Section 8. The amount paid or payable by an
Indemnified Person as a result of the losses, claims, damages and liabilities
referred to in paragraph (d) of this Section 8 shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses incurred
by such Indemnified Person in connection with any such action or claim.
Notwithstanding the provisions of this Section 8, in no event shall an Initial
Purchaser be required to contribute any amount in excess of the amount by which
the total discounts and commissions received by such Initial Purchaser with
respect to the offering of the Securities exceeds the amount of any damages that
such Initial Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Initial Purchasers’
obligations to contribute pursuant to this Section 8 are several in proportion
to their respective purchase obligations hereunder and not joint.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 8 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.

9. Effectiveness of Agreement. This Agreement shall become effective as of the
date first written above.

 

25



--------------------------------------------------------------------------------

10. Termination. This Agreement may be terminated in the absolute discretion of
the Representative, by notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on the New York Stock
Exchange or the over-the-counter market; (ii) trading of any securities issued
or guaranteed by the Company or any of the Guarantors shall have been suspended
on any exchange or in any over-the-counter market; (iii) a general moratorium on
commercial banking activities shall have been declared by federal or New York
State authorities; or (iv) there shall have occurred any outbreak or escalation
of hostilities or any change in financial markets or any calamity or crisis,
either within or outside the United States, that, in the judgment of the
Representative, is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.

11. Defaulting Initial Purchaser.

(a) If, on the Closing Date, any Initial Purchaser defaults on its obligation to
purchase the Securities that it has agreed to purchase hereunder, the
non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Company on the
terms contained in this Agreement. If, within 36 hours after any such default by
any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange for
the purchase of such Securities, then the Company shall be entitled to a further
period of 36 hours within which to procure other persons satisfactory to the
non-defaulting Initial Purchasers to purchase such Securities on such terms. If
other persons become obligated or agree to purchase the Securities of a
defaulting Initial Purchaser, either the non-defaulting Initial Purchasers or
the Company may postpone the Closing Date for up to five full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrangement,
and the Company agrees to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering Memorandum that effects any such
changes. As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context otherwise requires, any person
not listed in Schedule 1 hereto that, pursuant to this Section 11, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) of this Section 11, the aggregate principal amount of such Securities that
remains unpurchased does not exceed one-eleventh of the aggregate principal
amount of all the Securities, then the Company shall have the right to require
each non-defaulting Initial Purchaser to purchase the principal amount of
Securities that such Initial Purchaser agreed to purchase hereunder plus such
Initial Purchaser’s pro rata share (based on the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder) of the Securities of
such defaulting Initial Purchaser or Initial Purchasers for which such
arrangements have not been made.

 

26



--------------------------------------------------------------------------------

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) of this Section 11, the aggregate principal amount of such Securities that
remains unpurchased exceeds one-eleventh of the aggregate principal amount of
all the Securities, or if the Company shall not exercise the right described in
paragraph (b) of this Section 11, then this Agreement shall terminate without
liability on the part of the non-defaulting Initial Purchasers. Any termination
of this Agreement pursuant to this Section 11 shall be without liability on the
part of the Company or the Guarantors, except that the Company and each of the
Guarantors will continue to be liable for the payment of expenses as set forth
in Section 12 of this Agreement and except that the provisions of Section 8 of
this Agreement shall not terminate and shall remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company, the Guarantors or any non-defaulting
Initial Purchaser for damages caused by its default.

12. Payment of Expenses.

(a) Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company and each of the
Guarantors jointly and severally agree to pay or cause to be paid all costs and
expenses incident to the performance of their respective obligations hereunder,
including without limitation, (i) the costs incident to the authorization,
issuance, sale, preparation and delivery of the Securities and any taxes payable
in that connection; (ii) the costs incident to the preparation and printing of
the Preliminary Offering Memorandum, any other Time of Sale Information, any
Issuer Written Communication and the Offering Memorandum (including any
amendment or supplement thereto) and the distribution thereof; (iii) the costs
of reproducing and distributing each of the Transaction Documents; (iv) the fees
and expenses of the Company’s and the Guarantors’ counsel and independent
accountants; (v) the fees and expenses incurred in connection with the
registration or qualification and determination of eligibility for investment of
the Securities under the laws of such jurisdictions as the Representative may
designate and the preparation, printing and distribution of a Blue Sky
Memorandum (including the related fees and expenses of counsel for the Initial
Purchasers); (vi) any fees charged by rating agencies for rating the Securities;
(vii) the fees and expenses of the Trustee and any paying agent (including
related fees and expenses of any counsel to such parties); (viii) all expenses
and application fees incurred in connection with the approval of the Securities
for book-entry transfer by DTC; and (ix) all expenses incurred by the Company in
connection with any “road show” presentation to potential investors. Except as
provided in Section 8 and this Section 12, the Initial Purchasers shall pay all
of their own costs and expenses in connection with the transactions contemplated
hereby, including, without limitation, the fees and expenses of their counsel.

(b) If (i) this Agreement is terminated pursuant to Section 10, (ii) the Company
for any reason fails to tender the Securities for delivery to the Initial
Purchasers or (iii) the Initial Purchasers decline to purchase the Securities
for any reason permitted under this Agreement, the Company and each of the
Guarantors jointly and severally agree to reimburse the Initial Purchasers for
all out-of-pocket costs and expenses (including the fees and expenses of their
counsel) reasonably incurred by the Initial Purchasers in connection with this
Agreement and the offering contemplated hereby.

 

27



--------------------------------------------------------------------------------

13. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to herein, and the affiliates of each Initial Purchaser referred to in Section 8
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.

14. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Company, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Company, the Guarantors or the Initial Purchasers.

15. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “subsidiary” has the meaning set forth in Rule 405 under
the Securities Act; (d) the term “Exchange Act” means the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Commission
thereunder; and (e) the term “written communication” has the meaning set forth
in Rule 405 under the Securities Act.

16. Compliance with USA Patriot Act. In accordance with the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Company,
which information may include the name and address of their respective clients,
as well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

17. Miscellaneous.

(a) Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken by the Representative on behalf of the Initial
Purchasers, and any such action taken by the Representative shall be binding
upon the Initial Purchasers.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o J.P. Morgan Securities LLC,
383 Madison Avenue, New York, New York 10179 (fax: (212) 270-1063). Notices to
the Company and the Guarantors shall be given to them at 2355 W. Chandler Blvd.,
Chandler, Arizona 85224 (fax: (480) 899-9210); Attention: Chief Financial
Officer.

 

28



--------------------------------------------------------------------------------

(c) Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(d) Submission to Jurisdiction. The Company and each of the Guarantors hereby
submit to the exclusive jurisdiction of the U.S. federal and New York state
courts in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. The Company and each of the Guarantors waive any objection
which it may now or hereafter have to the laying of venue of any such suit or
proceeding in such courts. Each of the Company and each of the Guarantors agrees
that final judgment in any such suit, action or proceeding brought in such court
shall be conclusive and binding upon the Company and each Guarantor, as
applicable, and may be enforced in any court to the jurisdiction of which
Company and each Guarantor, as applicable, is subject by a suit upon such
judgment.

(e) Waiver of Jury Trial. Each of the parties hereto hereby waives any right to
trial by jury in any suit or proceeding arising out of or relating to this
Agreement.

(f) Recognition of the U.S. Special Resolution Regimes.

(i) In the event that any Initial Purchaser that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Initial Purchaser of this Agreement, and any interest and obligation
in or under this Agreement, will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if this Agreement,
and any such interest and obligation, were governed by the laws of the United
States or a state of the United States.

(ii) In the event that any Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate of such Initial Purchaser becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Initial Purchaser are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.

As used in this Section 16(f):

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

29



--------------------------------------------------------------------------------

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

(g) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument. The words “execution,” “signed,” “signature,” “delivery,”
and words of like import in or relating to this Agreement or any document to be
signed in connection with this Agreement shall be deemed to include electronic
signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, and the parties hereto
consent to conduct the transactions contemplated hereunder by electronic means.

(h) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(i) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

 

30



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, MICROCHIP TECHNOLOGY INCORPORATED By  

/s/ J. Eric Bjornholt

Name:   J. Eric Bjornholt Title:   Senior Vice President and Chief Financial
Officer MICROCHIP HOLDING CORPORATION By  

/s/ J. Eric Bjornholt

Name:   J. Eric Bjornholt Title:   Chief Financial Officer ATMEL CORPORATION By
 

/s/ J. Eric Bjornholt

Name:   J. Eric Bjornholt Title:   Vice President and Chief Financial Officer
ATMEL HOLDINGS, INC. By  

/s/ J. Eric Bjornholt

Name:   J. Eric Bjornholt Title:   Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

MICROSEMI CORPORATION By  

/s/ J. Eric Bjornholt

Name:   J. Eric Bjornholt Title:   Chief Financial Officer MICROSEMI STORAGE
SOLUTIONS, INC. By  

/s/ J. Eric Bjornholt

Name:   J. Eric Bjornholt Title:   Chief Financial Officer SILICON STORAGE
TECHNOLOGY, INC. By  

/s/ J. Eric Bjornholt

Name:   J. Eric Bjornholt Title:   Chief Financial Officer MICROCHIP TECHNOLOGY
LLC By: Microchip Technology Incorporated, its sole member By  

/s/ J. Eric Bjornholt

Name:   J. Eric Bjornholt Title:   Senior Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

SILICON STORAGE TECHNOLOGY LLC By: Silicon Storage Technology, Inc., its sole
member By  

/s/ J. Eric Bjornholt

Name:   J. Eric Bjornholt Title:   Chief Financial Officer



--------------------------------------------------------------------------------

Accepted: As of the date first written above

J.P. MORGAN SECURITIES LLC

For itself and on behalf of the several

Initial Purchasers listed in Schedule 1 hereto.

 

J.P. MORGAN SECURITIES LLC By  

/s/ Najma Dhalla

  Authorized Signatory



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchaser

   Principal Amount
of Securities  

J.P. Morgan Securities LLC

   $ 636,000,000  

SunTrust Robinson Humphrey, Inc.

   $ 96,000,000  

Wells Fargo Securities, LLC

   $ 72,000,000  

BNP Paribas Securities Corp.

   $ 60,000,000  

BofA Securities, Inc.

   $ 39,000,000  

BMO Capital Markets Corp.

   $ 39,000,000  

U.S. Bancorp Investments, Inc.

   $ 39,000,000  

MUFG Securities Americas Inc.

   $ 30,000,000  

Fifth Third Securities, Inc.

   $ 30,000,000  

RBC Capital Markets, LLC

   $ 27,000,000  

DBS Bank Ltd.

   $ 27,000,000  

Mizuho Securities USA LLC

   $ 27,000,000  

Scotia Capital (USA) Inc.

   $ 27,000,000  

TD Securities (USA) LLC

   $ 27,000,000  

BBVA Securities Inc.

   $ 15,000,000  

Citizens Capital Markets, Inc.

   $ 9,000,000  

Total

   $ 1,200,000,000  



--------------------------------------------------------------------------------

Schedule 2

Guarantors

Atmel Corporation, a Delaware corporation

Atmel Holdings, Inc., a Delaware corporation

Microchip Holding Corporation, a Delaware corporation

Microchip Technology LLC, a Delaware limited liability company

Microsemi Corporation, a Delaware corporation

Microsemi Storage Solutions, Inc., a Delaware corporation

Silicon Storage Technology, Inc., a California corporation

Silicon Storage Technology LLC, a Delaware limited liability company



--------------------------------------------------------------------------------

Schedule 3

Significant Subsidiaries

Atmel Corporation

Jurisdiction: Delaware

Atmel Holdings, Inc.

Jurisdiction: Delaware

Microchip Holding Corporation

Jurisdiction: Delaware

Microchip Technology (Thailand) Co., Ltd.

Jurisdiction: Thailand

Microchip Technology (Barbados) II Incorporated

Jurisdiction: Cayman Islands

Microchip Technology Ireland Limited

Jurisdiction: Ireland

Microchip Technology Malta Limited

Jurisdiction: Ireland



--------------------------------------------------------------------------------

ANNEX A

Additional Time of Sale Information

1. Term sheet containing the terms of the Securities, substantially in the form
of Annex B.

 

A-1



--------------------------------------------------------------------------------

ANNEX B

Pricing Term Sheet

Strictly Confidential

Pricing Term Sheet, dated May 26, 2020

to Preliminary Offering Memorandum dated May 26, 2020

Microchip Technology Incorporated

$1,200,000,000 4.250% Senior Notes due 2025

This pricing term sheet is qualified in its entirety by reference to the
Preliminary Offering Memorandum, dated May 26, 2020 (the “Preliminary Offering
Memorandum”). The information in this pricing term sheet supplements the
Preliminary Offering Memorandum and updates and supersedes the information in
the Preliminary Offering Memorandum to the extent it is inconsistent with the
information in the Preliminary Offering Memorandum. Terms used and not defined
herein have the meanings assigned in the Preliminary Offering Memorandum.

 

Issuer:    Microchip Technology Incorporated Security description:    4.250%
Senior Notes due 2025 (the “Unsecured Notes”) Principal amount:   
$1,200,000,000 Gross proceeds:    $1,200,000,000 Maturity:    September 1, 2025
Coupon:    4.250% Issue price:    100.000% of face amount Yield to maturity:   
4.250% Spread to Benchmark Treasury:    +390 basis points Benchmark Treasury:   
UST 0.375% due April 30, 2025 Interest payment dates:   

March 1 and September 1, commencing

September 1, 2020

Record dates:    February 15 and August 15

 

B-1



--------------------------------------------------------------------------------

Equity clawback:    Up to 40% at 104.250% prior to September 1, 2022 Optional
redemption:    Make-whole call at a discount rate of T+50 bps prior to
September 1, 2022, then:

 

On or after:

   Price:  

September 1, 2022

     102.125 % 

September 1, 2023

     101.063 % 

September 1, 2024 and thereafter

     100.000 % 

 

CUSIP / ISIN:   

144A: 595017AS3 / US595017AS32

 

Reg S: U59332AD5 / USU59332AD52

Trade date:    May 26, 2020 Settlement:   

T+3; May 29, 2020.

 

It is expected that delivery of the Unsecured Notes will be made against payment
therefor on or about May 29, 2020, which is the third business day following the
date hereof (such settlement cycle being referred to as “T+3”). Under Rule
15c6-1 under the Exchange Act, trades in the secondary market generally are
required to settle in two business days unless the parties to any such trade
expressly agree otherwise. Accordingly, purchasers who wish to trade the
Unsecured Notes any date prior to the second business day before delivery
thereof will be required, by virtue of the fact that the Unsecured Notes
initially will settle in T+3, to specify an alternative settlement cycle at the
time of any such trade to prevent failed settlement. Purchasers of the Unsecured
Notes who wish to trade the Unsecured Notes prior to the second business day
preceding their date of delivery hereunder should consult their own advisors.

Use of proceeds:   

The Issuer estimates that the net proceeds from the offering of Unsecured Notes
will be approximately $1,183,500,000, after deducting the initial purchasers’
discount and commissions and our estimated offering expenses. The Issuer intends
to use a portion of the net proceeds from this offering, together with a portion
of the net proceeds from the Concurrent Offering (as defined below) that remain
after using approximately $615 million of the net proceeds from the Concurrent
Offering to repay in full all amounts outstanding under its bridge credit
facility, to finance the cash portion of the consideration it expects to deliver
in connection with the exchanges of approximately $383.3 million in aggregate
principal amount of the 1.625% convertible senior subordinated notes due 2025
and approximately $643.9 million in aggregate principal amount of the 1.625%
convertible senior subordinated notes due 2027, such exchanges, the
(“Convertible Notes Exchanges”), as described in the Preliminary Offering
Memorandum, which is approximately $1,027.2 in the aggregate.

 

Net proceeds remaining after such Convertible Notes Exchanges will be used for
general corporate purposes, which may include the repayment of a portion of the
amount outstanding under the Issuer’s revolving credit facility, which amount
may be reborrowed.

 

B-2



--------------------------------------------------------------------------------

Concurrent offering:   

As described in the Preliminary Offering Memorandum, concurrently with the
launch of this offering, the Issuer launched, and subsequently priced, a private
offering (the “Concurrent Offering”) of $1.0 billion aggregate principal amount
of 2.670% senior secured notes due 2023 (the “Secured Notes”). The closing of
this offering is not conditioned upon the closing of the Concurrent Offering of
the Secured Notes or vice versa.

 

Nothing contained herein shall constitute an offer to sell or the solicitation
of an offer to buy the Secured Notes being offering in the Concurrent Offering.

 

As of March 31, 2020, after giving effect to this offering and the Concurrent
Offering and the use of proceeds therefrom, the Issuer would have had a ratio of
Adjusted EBITDA to as adjusted net cash interest expense (assuming for such
purpose, that (i) this offering and the Concurrent Offering and consummation of
the Convertible Notes Exchanges and the repayment of the Issuer’s bridge credit
facility using a portion of the net proceeds therefrom and (ii) the exchange of
the $615 million in aggregate principal amount of the 1.625% convertible senior
subordinated notes due 2025, which were exchanged on March 27, 2020, in each
case, had occurred on the first day of the fiscal year ended March 31, 2020)
equal to 5.20x.

Distribution:    Rule 144A / Regulation S for life; no registration rights.
Change of control:    Upon the occurrence of a Change of Control Triggering
Event, the Issuer must offer to repurchase the Unsecured Notes at a repurchase
price in cash equal to 101% of the aggregate principal amount of the Unsecured
Notes repurchased, plus accrued and unpaid interest to, but excluding, the
repurchase date. Denominations/Multiple:    Denominations of $2,000 and any
integral multiples of $1,000 in excess thereof Ratings*:   

Ba2 / BB+ (stable/stable)

(Moody’s/Fitch)

Joint book-running managers:   

J.P. Morgan Securities LLC

Wells Fargo Securities, LLC

SunTrust Robinson Humphrey, Inc.

BNP Paribas Securities Corp.

Co-managers:   

BofA Securities, Inc.

BMO Capital Markets Corp.

U.S. Bancorp Investments, Inc.

MUFG Securities Americas Inc.

Fifth Third Securities, Inc.

RBC Capital Markets, LLC

DBS Bank Ltd.

Mizuho Securities USA LLC

Scotia Capital (USA) Inc.

TD Securities (USA) LLC

BBVA Securities Inc.

Citizens Capital Markets, Inc.

 

 

 

*

A securities rating is not a recommendation to buy, sell or hold securities and
may be subject to revision or withdrawal at any time.

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.

 

B-3



--------------------------------------------------------------------------------

The Unsecured Notes have not been registered under the Securities Act of 1933,
as amended (the “Securities Act”), or the securities laws of any jurisdiction.
Accordingly, the Unsecured Notes are being offered and sold only to, and this
communication is being distributed solely to, (1) persons reasonably believed to
be “qualified institutional buyers,” as defined in Rule 144A under the
Securities Act, or (2) outside the United States to non-U.S. persons in
compliance with Regulation S under the Securities Act. For further details about
eligible offerees and resale restrictions, see the section of the Preliminary
Offering Memorandum captioned “Transfer restrictions.”

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.

 

B-4



--------------------------------------------------------------------------------

ANNEX C

Restrictions on Offers and Sales Outside the United States

In connection with offers and sales of Securities outside the United States:

(a) Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

(b) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) Such Initial Purchaser has offered and sold the Securities, and will offer
and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.

(ii) None of such Initial Purchaser or any of its affiliates or any other person
acting on its or their behalf has engaged or will engage in any directed selling
efforts with respect to the Securities, and all such persons have complied and
will comply with the offering restrictions requirement of Regulation S.

(iii) At or prior to the confirmation of sale of any Securities sold in reliance
on Regulation S, such Initial Purchaser will have sent to each distributor,
dealer or other person receiving a selling concession, fee or other remuneration
that purchases Securities from it during the distribution compliance period a
confirmation or notice to substantially the following effect:

The Securities covered hereby have not been registered under the U.S. Securities
Act of 1933, as amended (the “Securities Act”), and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering of the Securities and the
date of original issuance of the Securities, except in accordance with
Regulation S or Rule 144A or any other available exemption from registration
under the Securities Act. Terms used above have the meanings given to them by
Regulation S.

 

C-1



--------------------------------------------------------------------------------

(iv) Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

(c) Each Initial Purchaser acknowledges that no action has been or will be taken
by the Company that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.

 

C-2



--------------------------------------------------------------------------------

ANNEX D

Form of WSGR Opinion for the Company and the Guarantors

Opinions to be included as set forth below:

 

  1.

Each of the Company, Atmel, Atmel Holdings, MHC, Microsemi and Microsemi Storage
has been duly incorporated, is validly existing as a corporation in good
standing under the laws of the State of Delaware. Each of MT LLC and SST LLC is
a limited liability company duly formed and validly existing under the laws of
the State of Delaware and is in good standing under such laws. SST is a
corporation duly incorporated and validly existing under the laws of the State
of California and is in good standing under such laws. Each of the Company and
the Subsidiary Guarantors have the corporate power and authority to own its
properties and to conduct its business as described in the Disclosure Package
and the Final Offering Memorandum.

 

  2.

The Purchase Agreement has been duly authorized, executed and delivered by the
Company and the Subsidiary Guarantors.

 

  3.

The Notes are in the form contemplated by the Indenture and have been duly
authorized by the Company; the Notes, when executed by the Company and
authenticated by the Trustee in accordance with the terms of the Indenture and
delivered against the purchase price therefor specified in the Purchase
Agreement in accordance with the terms of the Purchase Agreement (which facts we
have not determined by inspection of the Securities), will constitute valid and
binding obligations of the Company and enforceable against the Company in
accordance with their terms; and the Securities are entitled to the benefits of
the Indenture.

 

  4.

The Guarantees have been duly authorized, executed and delivered by the
Subsidiary Guarantors and constitute valid and binding instruments, enforceable
against each Subsidiary Guarantor in accordance with their terms. The Indenture
has been duly authorized, executed and delivered by the Company and each
Subsidiary Guarantor and constitute valid and binding instruments, enforceable
against the Company and each Subsidiary Guarantor in accordance with its terms.

 

  5.

None of the execution, delivery and performance of the Purchase Agreement or the
Indenture, or the issuance and sale of the Notes or the Guarantees, or the
consummation of any other of the transactions contemplated thereby will conflict
with, result in a breach or violation of any of the terms or provisions of, or
constitute a default under (A) the Charter Documents, (B) (i) any statute,
decree, regulation or order known to us to be applicable to the Company,

 

D-1



--------------------------------------------------------------------------------

  Atmel, Atmel Holdings, MHC, Microchip LLC, Microsemi, Microsemi Storage or SST
LLC of any U.S. federal, New York or Delaware court, governmental authority or
agency having jurisdiction over the Company, Atmel, Atmel Holdings, MHC,
Microchip LLC or SST LLC or any of their properties or assets and (ii) any
statute, decree, regulation or order known to us to be applicable to SST of any
U.S. federal, New York or California court, governmental authority or agency
having jurisdiction over SST or any of its properties or assets, (C) any
Reviewed Agreements or (D) any Reviewed Judgments.

 

  6.

No consent, approval, authorization, order, registration or qualification of or
with any such court or governmental agency or body is required for the issue and
sale of the Securities or the consummation by the Company and each Subsidiary
Guarantor of the transactions contemplated by the Purchase Agreement or the
Indenture, except as contemplated by the Indenture and the Securities and such
consents, approvals, authorizations, registrations or qualifications as may be
required under state securities or Blue Sky laws in connection with the purchase
and distribution of the Securities by the Initial Purchasers.

 

  7.

The Company is not and, immediately after giving effect to the offering and sale
of the Securities and the application of the net proceeds thereof, will not be
required to register as an “investment company,” as such term is defined in the
Investment Company Act.

 

  8.

The statements set forth in the Disclosure Package and the Final Offering
Memorandum under the caption “Description of Notes,” insofar as they purport to
constitute a summary of the terms of the Securities and the Indenture, fairly
summarize such terms and documents in all material respects.

 

  9.

The statements set forth in the Disclosure Package and the Final Offering
Memorandum under the caption “Certain U.S. federal income tax considerations,”
insofar as they purport to summarize provisions of the United States federal tax
laws or legal conclusions with respect thereto, fairly summarize such matters in
all material respects.

 

  10.

No registration of the Securities under the Act is required for the sale of the
Securities by the Company and the Subsidiary Guarantors to the Initial
Purchasers pursuant to the Purchase Agreement or for the initial resale of the
Securities by the Initial Purchasers in the manner contemplated by the Purchase
Agreement, the Disclosure Package and the Final Offering Memorandum, and it is
not necessary to qualify the Indenture under the Trust Indenture Act (it being
understood that, in each case, no opinion is expressed as to any subsequent
resale of the Securities or the consequences thereof).

 

D-2



--------------------------------------------------------------------------------

Form of WSGR 10b-5 Statement

We have participated in conferences with certain officers and other
representatives of the Company, the Representative of the Initial Purchasers,
counsel for the Initial Purchasers and representatives of the independent
certified public accountants of the Company at which the contents of the General
Disclosure Package, the Final Offering Memorandum and related matters were
reviewed and discussed and, although we are not passing upon and do not assume
any responsibility for the accuracy, completeness or fairness of the General
Disclosure Package or the Final Offering Memorandum (except to the extent of our
statements in paragraphs 12 and 13 of our opinion letter separately delivered to
you today pursuant to the Purchase Agreement), and we have made no independent
check or verification thereof, no facts have come to our attention in the course
of such review and discussion that have caused us to believe that:

(i) the General Disclosure Package, as of [•] p.m. New York time on May 26,
2020, contained an untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, or

(ii) the Final Offering Memorandum, as of its date or as of the date hereof,
contained or contains an untrue statement of a material fact or omitted or omits
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

In providing this letter to you as Initial Purchasers, we have not been called
to pass upon, and we express no view regarding, the financial statements and
related schedules and the financial and statistical data based on or derived
from such financial statements or schedules included in or omitted from the
General Disclosure Package or Offering Memorandum. Further, we express no view
as to the conveyance of the General Disclosure Package or the information
contained therein to investors.

 

D-3